The opinion of this Court was delivered by
Coulter, J.
It is stated in the paper-book that no notice was given to Joseph Willis, or any one on his behalf, of the time and place of holding the inquisition; but, although the fact of notice having been served may not appear on the record, we cannot, in this collateral proceeding, regard it as a nullity, because the Court would not have appointed a committee in pursuance of the finding, or confirmed the proceeding, unless their order with respect to notice had been complied with. Moreover, the direction in the statute is that the Court shall make such orders respecting notice of the execution of the commission to the party, or to some of his near relations or friends, as the said Court shall deem advisable; and it is not alleged that notice was not given to any near relation, which notice would fulfil the requirement of the statute. The record of the proceedings in lunacy was therefore evidence to impeach the acts of the lunatic before the finding of the inquisition, and within the period during which he was found to be lunatic, on the authority of Hutchinson v. Sandt, 4 Rawle, 244. But it was primd facie evidence only, not conclusive.
The instruction of the Court to the jury, in relation to the *162second exception, was, however, clearly erroneous. The enlargement of the power of the auditor, beyond the legitimate duty assigned to him by his appointment, is evidence only by his own report. The appointment by the Court reads thus: “ John Phelan appointed auditor to ascertain what, if any, advancements were made by Joseph Willis in his life to his heirs.” The auditor reports, “ that Downey and Moore, who were for the noteholders, and Minor and Sayers, who were resisting the payment of them, agreed that the only question before the auditor shall be the validity of certain notes held by some of the heirs of Joseph Willis, and what, if any, advancements were made to the heirs who have no notes; and, having heard the proof of the parties, he was of opinion that Joseph Willis was of unsound mind and incapable of making any contract that would bind him; and consequently the several notes made to his children were nullities, and were not to be paid by the administrator.” The Court instructed the jury that this report was binding and conclusive on the parties to this suit. Downey was the attorney for the plaintiff in this action, and, at the time the auditor sat, had this note in his hand for collection. It is certain that an attorney may submit his client’s cause to arbitration, Wilson v. Young, 9 Barr, 101, because that is an incident to the progress of the cause, and within the scope of his powers in the management of the action. But when a note is put into the hands of an attorney for collection, the understanding of the client is that suit shall be instituted in the usual manner and the validity of that identical note tested in the customary way, according to the course of proceedings in Court; one of which is the trial by arbitration. The proceeding before the auditor is entirely out of the usual track, and beyond the customs of the profession. It is not a submission of a cause pending in court; it is not a submission to arbitration at common law; but a mongrel proceeding, the like of which, I apprehend, was never heard of before, in which the interest of the plaintiff in this'cause is mingled up and blended with other matters, of which she was not a participator. The identity and validity of her claim were merged in those of other persons, which proceeding could not bind her without her express consent, as it was not in the usual routine of the powers and duties of an attorney at law. But the submission was as to “ certain notes held by some of the heirs,” and the auditor reports that “the several notes held by his children were nullities.” The note or singlo bill, *163on which this suit is instituted, is not described, either in the alleged submission or in the report.
The inquisition of lunacy, although not in the paper-boob, was read at bar, and finds that although when witches were mentioned the alleged lunatic became outrageous, he had long and many lucid intervals, when he was tranquil and sensible. Now the auditor does not report what evidence was before him of the lunacy; it is probable, however, that it was the inquisition of lunacy confirmed by the Court, and he reports that Joseph Willis was of unsound mind and therefore the several notes given to his heirs were nullities, without noticing, and probably without inquiring or thinking whether this single bill, or any of them, was given in the long lucid intervals enjoyed according to the inquisition. The inquisition, as read at bar, is a medley of odd and incongruous statements and things, and I can only account for its being confirmed by the Court, from the fact that such documents are rarely read, but confirmed by the Court on motion of the attorney. It is possible, but not very probable, that the auditor heard other testimony, but it is most probable that he considered it conclusive. Be that as it may, the report of the auditor was not conclusive upon the parties to this suit. The plaintiff had an undoubted right to bring her action, and to rebut the inquisition of lunacy by testimony, and even to rest her cause before the jury, on the presumption that a man who had conducted his business for fourteen years, during which the inquisition reaches back, and who had frequent and long lucid intervals, did execute this single bill in a lucid interval, and that it was valid. But the Court cut her off from all hope by the peremptory charge that the report of the auditor was conclusive.
Judgment reversed, and venire de novo awarded.